Judgment in so far as it dismisses the complaint as against defendants Jacobson in an action brought to recover damages for injuries resulting in the death of plaintiff’s testator through the claimed negligence of the defendants in the operation of a motor truck reversed on the law and a new trial granted, with costs to appellant to abide the event. We are of opinion that the plaintiff made out a prima facie case as against defendants Jacobson. Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ., concur.